The facts in this case differ in no material respect from the facts of the case of Wilbur Barnett v. Incorporated Town of Waynoka, No. 19612, 148 Okla. 24, 296 Okla. 972. The same questions are involved and it seems to be the agreement by both parties that the brief and argument in the Barnett Case shall be used in this case. It is therefore ordered that the syllabus In the Barnett Case be adopted in this case and that the judgment of the trial court herein be affirmed.
LESTER, V. C. J., and CLARK, SWINDALL, and ANDREWS, JJ., concur. MASON, C. J., and HUNT, RILEY, and CULLISON, JJ., absent.